Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 20050206260, herein ‘Akiyama’) in view of Scheffer et al (US 6252317, herein ‘Scheffer’) and Zhao et al (WO 2017084125 A1, Pub Date 5/26/2017 – for English language see the equivalent US 20180301968, herein ‘Zhao’).
Akiyama discloses a magnetic clutch (figs. 4, 6 and 8) comprising: 
a rotor which comprises: a driving ring [11B fig. 6; 11C fig. 7] suitably dimensioned; a driven ring [21B fig. 6; 21D fig. 8] that is concentric to said driving ring and that is connectable with a mechanical load; a plurality of pairs of circumferentially spaced permanent magnets [10B, 20B fig. 4(A)], wherein each of said pairs consists of a first permanent magnet provided with said driving ring, and a second permanent magnet provided with said driven ring and of an opposite magnetization direction than said first permanent magnet, to ensure that said driving 

    PNG
    media_image1.png
    522
    1108
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    643
    814
    media_image2.png
    Greyscale


 Akiyama discloses the claimed invention, wherein each of the stator units is arranged with radial symmetry with respect to a central shaft, and the driving and driven rings are coaxial with the central shaft.
Akiyama substantially discloses the claimed invention, except for the following: 
(A) a plurality of circumferentially spaced, offset magnet units provided with said driven ring, wherein each of said offset units comprises at least one permanent magnet whose magnetization direction is angularly offset to the magnetization direction of an adjacent driven ring magnet; and, each of said offset magnets is sufficiently angularly offset to said adjacent driven ring magnet such that curving magnetic field lines of each of said offset magnets are superposed with the magnetic field lines of said adjacent driven ring magnet that are curving in a different direction to suppress generation of a parasitic back electromotive force that normally results from interaction between the magnetic field lines of said adjacent driven ring magnet and the induced electromagnetic field of a corresponding one of said air-core stator coil units.
(B)  a plurality of circumferentially spaced and stationary air-core stator coil units, within which the driving ring’s corresponding circumferential portions are received, and an electrical control unit configured to controllably supply energizing current for inducing electromagnetic fields at each of said stator coil units, to interact with a magnetic field of each of the permanent magnets of said driving ring to initiate rotation of said rotor while the permanent magnets of said driving ring are sequentially introduced within the interior of each of said stator coils, wherein each of said offset magnets is sufficiently angularly offset to said adjacent driven ring magnet such that curving magnetic field lines of each of said offset magnets are superposed with the magnetic field lines of said adjacent driven ring magnet that are curving in a different direction to suppress generation of a parasitic back electromotive force that normally results from interaction between the magnetic field lines of said adjacent driven ring magnet and the induced electromagnetic field of a corresponding one of said air-core stator coil units.
RE the listed limitations in item (A) herein, Zhao, however, teaches bilateral secondary magnetic structure wherein two poles are mutually offset by half of the pole pitch; thus, providing an effective series of flux linkage loops for the two sides thereof such that the magnetic filed modulation effect would be fully exerted and the maximum back electromotive force, as well as thrust density can be achieved, which is similar to the offset magnet units proved with the driven ring of the claimed invention.  Therefore, by applying the Zhao important teaching concepts, it would have been obvious to one skills in the art, before the effective filing date of the present application, to modify the prior art magnetic clutch by providing a plurality of circumferentially spaced, offset magnet units provided with said driven ring, wherein each of said offset units comprises at least one permanent magnet whose magnetization direction is angularly offset to the magnetization direction of an adjacent driven ring magnet; and, each of said offset magnets is sufficiently angularly offset to said adjacent driven ring magnet such that curving magnetic field lines of each of said offset magnets are superposed with the magnetic field lines of said adjacent driven ring magnet that are curving in a different direction to suppress generation of a parasitic back electromotive force that normally results from interaction between the magnetic field lines of said adjacent driven ring magnet and the induced electromagnetic field of a corresponding one of said air-core stator coil units.  Doing so would provide means to controllably current/voltage of windings/coils magnetically interact with the rotor ring’s permanent magnet and angularly offset permanent magnets for enhancing efficiency thereof.
RE the listed limitations in item (B) herein, Scheffer teaches a magnetic device comprising a plurality of circumferentially spaced and stationary air-core stator coil units [28], 

    PNG
    media_image3.png
    835
    849
    media_image3.png
    Greyscale

RE claims 6-7, Scheffer teaches the magnetic device, wherein each of the stator coil units is arranged with radial symmetry with respect to a central shaft from which power is extractable; and further comprising a plurality of circumferentially spaced, additional offset magnets that are radially spaced from a corresponding one of the stator coil units, wherein each of said additional offset magnets is sufficiently angularly offset to a given driven ring magnet such that curving magnetic field lines of each of said additional offset magnets is superposed with the magnetic field lines of said given driven ring magnet that are curving in a different direction to suppress 
Hence, by applying the Scheffer important teaching concepts of providing the prior magnetic clutch with air-core coil units, each coil is concentrically wound such that the rotor ring is disposed within the hollow portion of the air-core coils, it would have been obvious to one skills in the art, before the effective filing date of the present application, to modify the prior art magnetic clutch by providing a plurality of circumferentially spaced and stationary air-core stator coil units, within which the driving ring’s corresponding circumferential portions are received, and an electrical control unit configured to controllably supply energizing current for inducing electromagnetic fields at each of said stator coil units, to interact with a magnetic field of each of the permanent magnets of said driving ring to initiate rotation of said rotor while the permanent magnets of said driving ring are sequentially introduced within the interior of each of said stator coils, wherein each of said offset magnets is sufficiently angularly offset to said adjacent driven ring magnet such that curving magnetic field lines of each of said offset magnets are superposed with the magnetic field lines of said adjacent driven ring magnet that are curving in a different direction to suppress generation of a parasitic back electromotive force that normally results from interaction between the magnetic field lines of said adjacent driven ring magnet and the induced electromagnetic field of a corresponding one of said air-core stator coil units.  Doing so would provide the clutch with an improved stator coil assembly such that energization, de-energization and energization with alternating polarity of each coil causes the rotor to continuously move in the direction of rotation with enhance efficiency, as taught by Scheffer.

Claims 2-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, Zhao and Scheffer (herein after ‘the combined prior art’) as applied in the base claims, further in view of  Xu et al (WO 2016015665 A1, Pub Date Feb 4, 2016 – for English language see the equivalent US 20170222537, herein ‘Xu’).
RE claims 2-3, the combined prior art teaches the claimed invention, particularly Zhao teaches bilateral secondary magnetic structure wherein two poles are mutually offset by half of the pole pitch; thus, providing an effective series of flux linkage loops for the two sides thereof such that the magnetic filed modulation effect would be fully exerted and the maximum back electromotive force as well as thrust density can be achieved, which is similar to the offset magnet units proved with the driven ring of the claimed invention, except for the limitations of claims 2-3.
Xu, however, teaches a magnetic coupling device comprising a rotor [3] and a plurality of circumferentially spaced, offset magnet units (see figs. 2 and 6), wherein each of said offset units comprises at least one permanent magnet whose magnetization direction is angularly offset.


    PNG
    media_image4.png
    822
    1703
    media_image4.png
    Greyscale

Xu particularly teaches a magnetic coupling device, wherein each of the offset magnets is angularly offset to the adjacent driven ring magnet by an angle ranging from 45 to 125 degrees, particularly by an angle substantially equal to 90 degrees (see figs. 2 and 6 included above).
Therefore, by applying the Xu important teaching concepts of providing the rotor ring with angularly offset permanent magnets, it would have been obvious to one skills in the art, before the effective filing date of the present application, to modify the combined prior art magnetic clutch by providing a plurality of circumferentially spaced, offset magnet units provided with said driven ring, wherein each of said offset units comprises at least one permanent magnet whose magnetization direction is angularly offset to the magnetization direction of an adjacent driven ring magnet; and, each of said offset magnets is sufficiently angularly offset to said adjacent driven ring magnet, by an angle ranging from 45 to 125 degrees, particularly by an angle substantially equal to 90 degrees, such that curving magnetic field lines of each of said offset magnets are superposed with the magnetic field lines of said adjacent driven ring magnet that are Xu.
RE claims 4-5, the combined prior art refs and Xu substantially discloses the claimed invention, particularly comprising: the air-core coil unit a plurality of circumferentially spaced and stationary air-core stator coil units, within which the driving ring’s corresponding circumferential portions, with permanent magnets and angularly offset permanent magnets, are received; also, a driven ring with permanent magnets.  Thus, it would have been obvious to one skills in the art, before the effective filing date of the present application, to modify the combined prior art magnetic clutch by each of the offset magnets is radially aligned with a corresponding one of the stator coil units, wherein each of the offset magnets is radially separated by a distance of less than 5 mm from an adjacent face of the stator coil unit with which it is radially aligned, to participate in torque generation.  Doing so would enhance the electromagnetic effect of the air-core coils with respect to the respective permanent magnets of both driving and driven rings, as well as the angular offset magnets of the driven ring.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70).  In this instant case, it would involve only routine skill in the art to re-arrange the air-core coils and the angularly offset magnets, as claimed, for optimal torque generation.
RE claims 8 and 10-11, it would have been obvious to one skills in the art, before the effective filing date of the present application, to modify the combined prior art magnetic clutch by providing a hub with plural radially extended spokes that are provided at equal intervals and radially extend to connect to the shaft, i.e. such hub with radial extended spokes herein is claimed as a power take-off connection interconnecting the driven ring and the central shaft, with a plurality of circumferentially spaced linear elements that radially extend from the driven ring to the central shaft such that the plurality of additional offset magnets are connected to a hub encircling and connected to the central shaft.  Doing so would provide means for mechanically connecting the ring and its magnets to the central shaft for torque transferring; also, such permanent magnet rotor assembly, with the magnets thereof, being connected to a hub with radially extend spokes encircling and connected to the central shaft, is well-known in the art.
Response to Arguments
Drawing Objection:  The Applicant’s argument about the drawing objection is found persuasive; the drawing objection is hereby withdrawn.
35 U.S.C 112(b) Rejection:  The currently amended claimed language has overcome the previous 35 U.S.C 112(b) Rejection.
35 U.S.C 103 Rejection:  The Applicant’s arguments, filed on 11/18/2021, with respect to the currently pending claims have been considered but are moot because the new ground of rejection does not rely on the new combined of  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the Applicant’s arguments, filed on 11/18/2021, mainly focused on the Xu ref, but not provide any detailed arguments regarding the Akiyama and Scheffer refs.  Therefore, implicitly it is understood that the Akiyama and Scheffer refs have been properly applied in the rejection.
In the new combination of prior art refs with the Zhao ref for providing the teaching concept of the limitations listed in item (A) above.  Yet, the Xu ref has been applied only for the teaching of offset magnet arrangements, that is applying the Xu ref important teaching concept of each of the offset magnets is angularly offset to the adjacent driven ring magnet by an angle ranging from 45 to 125 degrees, particularly by an angle substantially equal to 90 degrees (see figs. 2 and 6 included above) for modifying the combined prior art magnetic clutch.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834